208 F.2d 795
54-1 USTC  P 9130
YOUNG et al.v.COMMISSIONER of INTERNAL REVENUE.
No. 6674.
United States Court of AppealsFourth Circuit.
Argued Nov. 18, 1953.Decided Dec. 9, 1953.

Kendall A. Young, Baltimore, Md.  (William E. Davis, Washington, D.C., and T. Barton Harrington, Baltimore, Md., on brief), for petitioners.
John J. Kelley, Jr., Sp. Asst. to Atty. Gen.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and A. F. Prescott, Sp. Assts. to Atty. Gen., Washington, D.C., on brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court affirming a determination by the Commissioner of a deficiency in income tax for the year 1945 and imposing a five per cent negligence penalty.  The principal question involved arises under section 115(c) of the Internal Revenue Code, 26 U.S.C.A, and concerns the treatment to be accorded assets distributed in liquidation of a corporation to one of its stockholders.  The Tax Court correctly held that the difference between taxpayer's basis for his capital stock, which was zero, and the fair market value of the property received by him in liquidation was to be treated as capital gain.  Hellmich v. Hellman, 276 U.S. 233, 48 S. Ct. 244, 72 L. Ed. 544.  Other questions involving the statute of limitations and the assessment of the negligence penalty are entirely without merit.


2
Affirmed.